Citation Nr: 1515374	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for retropatellar pain syndrome of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from April 2010 to September 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal, which have been reviewed.


FINDING OF FACT

The Veteran's retropatellar pain syndrome of the left knee had its onset during his active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for retropatellar pain syndrome of the left knee are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's retropatellar pain syndrome of the left knee was incurred during his active service.  Therefore, service connection is warranted for retropatellar pain syndrome of the left knee.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including psychoses, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  

In this case, knee problems were not noted in the August 2009 service enlistment examination; therefore, the Veteran is presumed to have been in sound condition upon his entrance into active service.  The service treatment records (STRs) from August 2010 and September 2010 however, reflect that the Veteran reported a history of knee pain since he was 10 years old, which was aggravated by running and prolonged sitting and standing, and a history of left knee pain, on and off, for about 10 years, which was worsened with his physical training.  The Board finds that the evidence rises to the level of clear and unmistakable evidence showing that an acquired psychiatric disorder preexisted the Veteran's active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Board finds, however, that the presumption of soundness has not been rebutted with clear and unmistakable evidence that retropatellar pain syndrome of the left knee was not aggravated by service.  In this regard, the Board observes that, when reporting his history of knee problems in the STRs, the Veteran had also reported that symptoms were aggravated by running and prolonged sitting and standing and worsened with his physical training.  In addition, an August 2010 STR reflects the Veteran was assessed with patellofemoral syndrome and a contributing factor was that the Veteran had little to no running prior to entering service.  A September 2010 STR also noted in the assessment that the Veteran's knee pain seemed to be getting worse.  

A May 2012 VA examiner diagnosed the Veteran with retropatellar pain syndrome of the bilateral knees.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In his rationale, he explained that the Veteran's own statements in service reflect he had preexisting knee problems.  In addition, the examiner found that the condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  In his rationale, the examiner found the Veteran's occupational squatting, with his body habitus of six feet, five inches and 190 lbs., and a now five year history of pain while squatting would be consistent with symptoms consonant with the natural progression of aging.  

Despite the VA examiner's opinions May 2012, he failed to address specific evidence that indicated possible aggravation in service.  Specifically he did not discuss the STRs findings that the Veteran reported that symptoms were aggravated by running and prolonged sitting and standing and worsened with his physical training, that a contributing factor was that the Veteran had little to no running prior to entering service and that the Veteran's knee pain seemed to be getting worse.  Therefore, the evidence of record does not rise to the level of clear and unmistakable evidence that retropatellar pain syndrome of the left knee was not aggravated by service and the presumption of soundness is not rebutted.  Because the presumption of soundness is not rebutted, the claim must be considered as a claim for service connection based on incurrence.  

As noted above, the STRs demonstrate treatment for knee pain in both August and September 2010.  In addition, the post service medical evidence demonstrates that the Veteran has a current diagnosis of retropatellar pain syndrome of the left knee.  In addition, he has continually reported symptoms of knee problems since his active service since the time he filed his claim for service connection in October 2011, within approximately one year and one month since his separation from active service.  Finally, in a July 2012 VA outpatient treatment report, the Veteran complained of having two years of constant bilateral knee pain.  Resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of retropatellar pain syndrome of the left knee that had its onset during active service.  

Thus, service connection for retropatellar pain syndrome of the left knee is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for retropatellar pain syndrome of the left knee is granted



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


